 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10                           LOS ANGELES DIVISION
11
                                         Case No.: 2:19-cv-07154-TJH
12   KOI DESIGN LLC,
13                                       STIPULATED PROTECTIVE ORDER
               Plaintiffs,               [72]
14
          v.
15
     A. DOUGLAS MASTROIANNI dba
16   MASTROIANNI LAW FIRM;
     MARRON LAWYERS, APC; THE
17   BLOOM FIRM, APC; and does, 1
     through 25,
18
               Defendants.
19
     MARRON LAWYERS, APC and
20   THE BLOOM FIRM, APC,

21             Third-Party Plaintiffs,

22        v.

23   DON THORNBURGH, an
     individual, and DON
24   THORNBURGH LAW
     CORPORATION, a California
25   corporation,

26             Third-Party Defendants.

27

28
 1         This Stipulated Protective Order is entered into by and between plaintiff KOI
 2   DESIGN LLC, defendants and third-party plaintiffs MARRON LAWYERS, APC
 3   (“Marron”) and THE BLOOM FIRM, APC (“Bloom”), and third-party defendants
 4   DON THORNBURGH and DON THORNBURGH LAW CORPORATION.
 5   Plaintiff, defendants/third-party plaintiffs, and third-party defendants are hereinafter
 6   collectively referred to as “the Parties.”
 7   1.    A. PURPOSES AND LIMITATIONS
 8         Discovery in this action is likely to involve production of confidential,
 9   proprietary or private information for which special protection from public
10   disclosure and from use for any purpose other than prosecuting this litigation may
11   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
12   enter the following Stipulated Protective Order. The parties acknowledge that this
13   Order does not confer blanket protection on all disclosures or responses to discovery
14   and that the protection it affords from public disclosures and use extends only to the
15   limited information or items that are entitled to confidential treatment under the
16   applicable legal principles.
17         B. GOOD CAUSE STATEMENT
18         This action is likely to involve trade secrets, customer and pricing lists and
19   other valuable research, development, commercial, financial, technical, personnel
20   and/or proprietary information for which special protection from public disclosure
21   and from use for any purpose other than prosecution of this action may be
22   warranted. Such confidential and proprietary materials and information consist of,
23   among other things, confidential business or financial information, information
24   regarding confidential business practices, or other confidential research,
25   development, or commercial information (including information implicating privacy
26   rights of third parties), information otherwise generally unavailable to the public, or
27   which may be privileged or otherwise protected from disclosure under state or
28   federal statutes, court rules, case decisions, or common law. Accordingly, to

                                                  -2-
 1   expedite the flow of information, to facilitate the prompt resolution of disputes over
 2   confidentiality of discovery materials, to adequately protect information the parties
 3   are entitled to keep confidential, to ensure that the parties are permitted reasonable
 4   necessary uses of such material in preparation for and in conduct of trial, to address
 5   their handling at the end of litigation, and serve the ends of justice, a protective
 6   order for such information is justified in this matter. It is the intent of the parties
 7   that information will not be designated as confidential for tactical reasons and that
 8   nothing be so designated without good faith belief that it has been maintained in a
 9   confidential, non-public manner, and there is good cause why is should not be part
10   of the public record of this case.
11         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
12         The parties further acknowledge, as set forth in Section 12.3, below, that this
13   Stipulated Protective Order does not entitle them to file confidential information
14   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
15   and the standards that will be applied when a party seeks permission from the court
16   to file material under seal.
17         There is a strong presumption that the public has a right of access to judicial
18   proceedings and records in civil cases. In connection with non-dispositive motions,
19   good cause must be shown to support a filing under seal. See Kamakana v. City and
20   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
21   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
22   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
23   require good cause showing), and a specific showing of good cause or compelling
24   reasons with proper evidentiary support and legal justification, must be made with
25   respect to Protected Material that a party seeks to file under seal. The parties’ mere
26   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
27   without the submission of competent evidence by declaration, establishing that the
28

                                                 -3-
 1   material sought to be filed under seal qualifies as confidential, privileged, or
 2   otherwise protectable—constitute good cause.
 3         Further, if a party requests sealing related to a dispositive motion or trial, then
 4   compelling reasons, not only good cause, for the sealing must be shown, and the
 5   relief sought shall be narrowly tailored to serve the specific interest to be protected.
 6   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 7   each item or type of information, document, or thing sought to be filed or introduced
 8   under seal in connection with a dispositive motion or trial, the party seeking
 9   protection must articulate compelling reasons, supported by specific facts and legal
10   justification, for the requested sealing order. Again, competent evidence supporting
11   the application to file documents under seal must be provided by declaration.
12         Any document that is not confidential, privileged, or otherwise protectable in
13   its entirety will not be filed under seal if the confidential portions can be redacted.
14   If documents can be redacted, then a redacted version for public viewing, omitting
15   only the confidential, privileged, or otherwise protectable portions of the document,
16   shall be filed. Any application that seeks to file documents under seal in their
17   entirety should include an explanation of why redaction is not feasible.
18   2.    DEFINITIONS
19         2.1    Action: Koi Design LLC v. A. Douglas Mastroianni dba Mastroianni
20   Law Firm et al., United States District Court, District of California, Central District,
21   Case No. 2:19-cv-07154-TJH.
22         2.2    Challenging Party: a Party or Non-Party that challenges the designation
23   of information or items under this Order.
24         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
25   how it is generated, stored or maintained) or tangible things that qualify for
26   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
27   the Good Cause Statement.
28

                                                 -4-
 1         2.4    Counsel: Outside Counsel of record and House Counsel (as well as
 2   their support staff)
 3         2.5    Designating Party: a Party or Non-Party that designates information or
 4   items that it produces in disclosures or in responses to discovery as
 5   “CONFIDENTIAL.”
 6         2.6    Disclosure or Discovery Material: all items or information, regardless
 7   of the medium or manner in which it is generated, stored, or maintained (including,
 8   among other things, testimony, transcripts, and tangible things), that are produced or
 9   generated in disclosures or responses to discovery in this matter.
10         2.7    Expert: a person with specialized knowledge or experience in a matter
11   pertinent to the litigation who has been retained by a Party or its counsel to serve as
12   an expert witness or as a consultant in this Action.
13         2.8    House Counsel: attorneys who are employees of a party to this Action.
14   House Counsel does not include Outside Counsel of Record or any other outside
15   counsel.
16         2.9    Non-Party: any natural person, partnership, corporation, association, or
17   other legal entity not named as a Party to this action.
18         2.10 Outside Counsel of Record: attorneys who are not employees of a
19   party to this Action but are retained to represent or advise a party to this Action and
20   have appeared in this Action on behalf of that party or are affiliated with a law firm
21   which has appeared on behalf of that party, and includes support staff.
22         2.11 Party: any party to this Action, including all of its officers, directors,
23   employees, consultants, retained experts, and Outside Counsel of Record (and their
24   support staffs).
25         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
26   Discovery Material in this Action.
27         2.13 Professional Vendors: persons or entities that provide litigation
28   support services (e.g., photocopying, videotaping, translating, preparing exhibits or

                                                -5-
 1   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 2   and their employees and subcontractors.
 3         2.14 Protected Material: any Disclosure or Discovery Material that is
 4   designated as "CONFIDENTIAL."
 5         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 6   from a Producing Party.
 7   3.    SCOPE
 8         The protections conferred by this Stipulation and Order cover not only
 9   Protected Material (as defined above), but also (1) any information copied or
10   extracted from Protected Material; (2) all copies, excerpts, summaries, or
11   compilations of Protected Material; and (3) any testimony, conversations, or
12   presentations by Parties or their Counsel that might reveal Protected Material.
13         Any use of Protected Material at trial shall be governed by the orders of the
14   trial judge. This Order does not govern the use of Protected Material at trial.
15   4.    DURATION
16         FINAL DISPOSITION of the action is defined as the conclusion of any
17   appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
18   has run. Except as set forth below, the terms of this protective order apply through
19   FINAL DISPOSITION of the action. The parties may stipulate that the they will be
20   contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
21   but will have to file a separate action for enforcement of the agreement once all
22   proceedings in this case are complete.
23         Once a case proceeds to trial, information that was designated as
24   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
25   as an exhibit at trial becomes public and will be presumptively available to all
26   members of the public, including the press, unless compelling reasons supported by
27   specific factual findings to proceed otherwise are made to the trial judge in advance
28   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”

                                               -6-
 1   showing for sealing documents produced in discovery from “compelling reasons”
 2   standard when merits-related documents are part of court record). Accordingly, for
 3   such materials, the terms of this protective order do not extend beyond the
 4   commencement of trial.
 5   5.    DESIGNATING PROTECTED MATERIAL
 6         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 7         Each Party or Non-Party that designates information or items for protection
 8   under this Order must take care to limit any such designation to specific material
 9   that qualifies under the appropriate standards. The Designating Party must designate
10   for protection only those parts of material, documents, items, or oral or written
11   communications that qualify so that other portions of the material, documents,
12   items, or communications for which protection is not warranted are not swept
13   unjustifiably within the ambit of this Order.
14         Mass, indiscriminate, or routinized designations are prohibited. Designations
15   that are shown to be clearly unjustified or that have been made for an improper
16   purpose (e.g., to unnecessarily encumber the case development process or to impose
17   unnecessary expenses and burdens on other parties) may expose the Designating
18   Party to sanctions.
19         If it comes to a Designating Party's attention that information or items that it
20   designated for protection do not qualify for protection, that Designating Party must
21   promptly notify all other Parties that it is withdrawing the inapplicable designation.
22         5.2    Manner and Timing of Designations. Except as otherwise provided in
23   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
24   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
25   under this Order must be clearly so designated before the material is disclosed or
26   produced.
27         Designation in conformity with this Order requires:
28                (a)      for information in documentary form (e.g., paper or electronic

                                                -7-
 1   documents, but excluding transcripts of depositions or other pretrial or trial
 2   proceedings), that the Producing Party affix at a minimum, the legend
 3   "CONFIDENTIAL" (hereinafter "CONFIDENTIAL legend"), to each page that
 4   contains protected material. If only a portion or portions of the material on a page
 5   qualifies for protection, the Producing Party also must clearly identify the protected
 6   portion(s) (e.g., by making appropriate markings in the margins).
 7         A Party or Non-Party that makes original documents available for inspection
 8   need not designate them for protection until after the inspecting Party has indicated
 9   which documents it would like copied and produced. During the inspection and
10   before the designation, all of the material made available for inspection shall be
11   deemed "CONFIDENTIAL." After the inspecting Party has identified the
12   documents it wants copied and produced, the Producing Party must determine which
13   documents, or portions thereof, qualify for protection under this Order. Then, before
14   producing the specified documents, the Producing Party must affix the
15   "CONFIDENTIAL legend" to each page that contains Protected Material. If only a
16   portion or portions of the material on a page qualifies for protection, the Producing
17   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
18   markings in the margins).
19                 (b)   for testimony given in depositions that the Designating Party
20   identify the Disclosure or Discovery Material on the record, before the close of the
21   deposition all protected testimony.
22                 (c)   for information produced in some form other than documentary
23   and for any other tangible items, that the Producing Party affix in a prominent place
24   on the exterior of the container or containers in which the information is stored the
25   legend "CONFIDENTIAL." If only a portion or portions of the information warrants
26   protection, the Producing Party, to the extent practicable, shall identify the protected
27   portion(s).
28   ///

                                               -8-
 1         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 2   failure to designate qualified information or items does not, standing alone, waive
 3   the Designating Party's right to secure protection under this Order for such material.
 4   Upon timely correction of a designation, the Receiving Party must make reasonable
 5   efforts to assure that the material is treated in accordance with the provisions of this
 6   Order.
 7   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 8         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 9   designation of confidentiality at any time that is consistent with the Court's
10   Scheduling Order.
11         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
12   resolution process under Local Rule 3 7 .1 et seq.
13         6.3    The burden of persuasion in any such challenge proceeding shall be on
14   the Designating Party. Frivolous challenges, and those made for an improper
15   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
16   parties) may expose the Challenging Party to sanctions. Unless the Designating
17   Party has waived or withdrawn the confidentiality designation, all parties shall
18   continue to afford the material in question the level of protection to which it is
19   entitled under the Producing Party's designation until the Court rules on the
20   challenge.
21   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
22         7.1    Basic Principles. A Receiving Party may use Protected Material that is
23   disclosed or produced by another Party or by a Non-Party in connection with this
24   Action only. for prosecuting, defending, or attempting to settle this Action. Such
25   Protected Material may be disclosed only to the categories of persons and under the
26   conditions described in this Order. When the Action has been terminated, a
27   Receiving Party must comply with the provisions of section 13 below (FINAL
28   DISPOSITION).

                                                -9-
 1         Protected Material must be stored and maintained by a Receiving Party at a
 2   location and in a secure manner that ensures that access is limited to the persons
 3   authorized under this Order.
 4         7.2    Disclosure of "CONFIDENTIAL" Information or Items. Unless
 5   otherwise ordered by the court or permitted in writing by the Designating Party, a
 6   Receiving Party may disclose any information or item designated
 7   "CONFIDENTIAL" only to:
 8                (a)   the Receiving Party's Outside Counsel of Record in this Action,
 9   as well as employees of said Outside Counsel of Record to whom it is reasonably
10   necessary to disclose the information for this Action;
11                (b)   the officers, directors, and employees (including House Counsel)
12   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
13                (c)   Experts (as defined in this Order) of the Receiving Party to
14   whom disclosure is reasonably necessary for this Action and who have signed the
15   "Acknowledgment and Agreement to Be Bound" (Exhibit A);
16                (d)   the court and its personnel;
17                (e)   court reporters and their staff;
18                (f)   professional jury or trial consultants, mock jurors, and
19   Professional Vendors to whom disclosure is reasonably necessary for this Action
20   and who have signed the "Acknowledgment and Agreement to Be Bound" (Exhibit
21   A);
22                (g)   the author or recipient of a document containing the information
23   or a custodian or other person who otherwise possessed or knew the information;
24                (h)   during their depositions, witnesses, and attorneys for witnesses,
25   in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
26   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
27   they will not be permitted to keep any confidential information unless they sign the
28   "Acknowledgment and Agreement to Be Bound" (Exhibit A), unless otherwise

                                              -10-
 1   agreed by the Designating Party or ordered by the court. Pages of transcribed
 2   deposition testimony or exhibits to depositions that reveal Protected Material may
 3   be separately bound by the court reporter and may not be disclosed to anyone except
 4   as permitted under this Stipulated Protective Order;
 5                (i)    any mediator or settlement officer, and their supporting
 6   personnel, mutually agreed upon by any of the parties engaged in settlement
 7   discussions; and
 8                (j)    any insurers to whom any Receiving Party or its counsel is
 9   required to respond or report in the ordinary course of its business regarding this
10   action.
11   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
12         IN OTHER LITIGATION
13         If a Party is served with a subpoena or a court order issued in other litigation
14   that compels disclosure of any information or items designated in this Action as
15   "CONFIDENTIAL," that Party must:
16                (a)    promptly notify in writing the Designating Party. Such
17   notification shall include a copy of the subpoena or court order;
18                (b)    promptly notify in writing the party who caused the subpoena or
19   order to issue in the other litigation that some or all of the material covered by the
20   subpoena or order is subject to this Protective Order. Such notification shall include
21   a copy of this Stipulated Protective Order; and
22                (c)    cooperate with respect to all reasonable procedures sought to be
23   pursued by the Designating Party whose Protected Material may be affected.
24         If the Designating Party timely seeks a protective order, the Party served with
25   the subpoena or court order shall not produce any information designated in this
26   action as "CONFIDENTIAL" before a determination by the court from which the
27   subpoena or order issued, unless the Party has obtained the Designating Party's
28   permission. The Designating Party shall bear the burden and expense of seeking

                                               -11-
 1   protection in that court of its confidential material and nothing in these provisions
 2   should be construed as authorizing or encouraging a Receiving Party in this Action
 3   to disobey a lawful directive from another court.
 4   9.    A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
 5         PRODUCED IN THIS LITIGATION
 6                (a)    The terms of this Order are applicable to information produced
 7   by a Non-Party in this Action and designated as "CONFIDENTIAL." Such
 8   information produced by Non-Parties in connection with this litigation is protected
 9   by the remedies and relief provided by this Order. Nothing in these provisions
10   should be construed as prohibiting a Non-Party from seeking additional protections.
11                (b)    In the event that a Party is required, by a valid discovery request,
12   to produce a Non-Party's confidential information in its possession, and the Party is
13   subject to an agreement with the Non-Party not to produce the Non-Party's
14   confidential information, then the Party shall:
15                (1)    promptly notify in writing the Requesting Party and the Non-
16   Party that some or all of the information requested is subject to a confidentiality
17   agreement with a Non-Party;
18                (2)    promptly provide the Non-Party with a copy of the Stipulated
19   Protective Order in this Action, the relevant discovery request(s), and a reasonably
20   specific description of the information requested; and
21                (3)    make the information requested available for inspection by the
22   Non-Party, if requested.
23                (c)    If the Non-Party fails to seek a protective order from this court
24   within 14 days of receiving the notice and accompanying information, the Receiving
25   Party may produce the Non-Party's confidential information responsive to the
26   discovery request. If the Non-Party timely seeks a protective order, the Receiving
27   Party shall not produce any information in its possession or control that is subject to
28   the confidentiality agreement with the Non-Party before a determination by the

                                               -12-
 1   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
 2   expense of seeking protection in this court of its Protected Material.
 3   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 4         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 5   Protected Material to any person or in any circumstance not authorized under this
 6   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 7   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 8   to retrieve all unauthorized copies of the Protected Material, ( c) inform the person
 9   or persons to whom unauthorized disclosures were made of all the terms of this
10   Order, and (d) request such person or persons to execute the "Acknowledgment and
11   Agreement to Be Bound" that is attached hereto as Exhibit A.
12   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
13         PROTECTED MATERIAL
14         When a Producing Party gives notice to Receiving Parties that certain
15   inadvertently produced material is subject to a claim of privilege or other protection,
16   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
17   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
18   may be established in an e-discovery order that provides for production without
19   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
20   as the parties reach an agreement on the effect of disclosure of a communication or
21   information covered by the attorney-client privilege or work product protection, the
22   parties may incorporate their agreement in the stipulated protective order submitted
23   to the court.
24   12.   MISCELLANEOUS
25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
26   person to seek its modification by the Court in the future.
27         12.2 Right to Assert Other Objections. By stipulating to the entry of this
28   Protective Order no Party waives any right it otherwise would have to object to

                                               -13-
 1   disclosing or producing any information or item on any ground not addressed in this
 2   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 3   ground to use in evidence of any of the material covered by this Protective Order.
 4         12.3 Filing Protected Material. A Party that seeks to file under seal any
 5   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 6   only be filed under seal pursuant to a court order authorizing the sealing of the
 7   specific Protected Material at issue. If a Party's request to file Protected Material
 8   under seal is denied by the court, then the Receiving Party may file the information
 9   in the public record unless otherwise instructed by the court.
10   13.   FINAL DISPOSITION
11         After the final disposition of this Action, as defined in paragraph 4, within 60
12   days of a written request by the Designating Party, each Receiving Party must return
13   all Protected Material to the Producing Party or destroy such material. As used in
14   this subdivision, "all Protected Material" includes all copies, abstracts, compilations,
15   summaries, and any other format reproducing or capturing any of the Protected
16   Material. Whether the Protected Material is returned or destroyed, the Receiving
17   Party must submit a written certification to the Producing Party ( and, if not the
18   same person or entity, to the Designating Party) by the 60 day deadline that (1)
19   identifies (by category, where appropriate) all the Protected Material that was
20   returned or destroyed and (2)affirms that the Receiving Party has not retained any
21   copies, abstracts, compilations, summaries or any other format reproducing or
22   capturing any of the Protected Material. Notwithstanding this provision, Counsel are
23   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
24   and hearing transcripts, legal memoranda, correspondence, deposition and trial
25   exhibits, expert reports, attorney work product, and consultant and expert work
26   product, even if such materials contain Protected Material. Any such archival copies
27   that contain or constitute Protected Material remain subject to this Protective Order
28   as set forth in Section 4 (DURATION).

                                               -14-
 1   14.   VIOLATION
 2         Any violation of this Order may be punished by any and all appropriate
 3   measures including, without limitation, contempt proceedings and/or monetary
 4   sanctions.
 5

 6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 7

 8   DATED: May 12, 2021                  //s// Jared V. Walder
                                    Ronald W. Makarem, Esq.
 9                                  Jared V. Walder, Esq.
10                                  Attorneys for Plaintiff KOI DESIGN LLC

11
     DATED: May 12, 2021
12                                  Randall A. Miller, Esq.
                                    Zachary Mayer, Esq.
13                                  Attorneys for Defendant and Third-Party Plaintiff
14
                                    MARRON LAWYERS, APC

15
     DATED: May 12, 2021                  //s// Heather L. Rosing
16                                  Heather L. Rosing, Esq.
                                    Amara Barbara, Esq.
17                                  Attorneys for Defendant and Third-Party Plaintiff
                                    THE BLOOM FIRM, APC
18

19   DATED: May 12, 2021                  //s// James D. Thornburgh
                                    James D. Thornburgh, Esq.
20                                  Attorneys for Third-Party Defendants
                                    DON THORNBURGH and DON
21                                  THORNBURGH LAW CORPORATION
22

23   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
24

25   DATED: MAY 13, 2021
26
                                    HON. TERRY J. HATTER, JR.,
                                    United States District Judge
27

28

                                            -15-
 1                                        EXHIBIT A
 2

 3         ACKNOWLEDGMENT AND AGREEMENT TO BEBOUND
 4         I,                                        [print or type full name], of
 5                                           [print or type full address], declare under
 6   penalty of perjury that I have read in its entirety and understand the Stipulated
 7   Protective Order that was issued by the United States Court for the Central District of
 8   California on __________________in the case of Koi Design LLC v. A. Douglas
 9   Mastroianni dba Mastroianni Law Firm; Marron Lawyers, APC; The Bloom Firm,
10   APC; and Does, 1 through 25, Case No. 2:19-cv-07154-TJH. I agree to comply with
11   and to be bound by all the terms of this Stipulated Protective Order and I understand
12   and acknowledge that failure to so comply could expose me to sanctions and
13   punishment in the nature of contempt. I solemnly promise that I will not disclose in
14   any manner any information or item that is subject to this Stipulated Protective Order
15   to any person or entity except in strict compliance with the provisions of this Order.
16         I further agree to submit to the jurisdiction of the United States District Court
17   for the Central District of California for enforcing the terms of this Stipulated
18   Protective Order, even if such enforcement proceedings occur after termination of this
19   action. I hereby appoint __________________________ [print or type full name] of
20   _______________________________________ [print or type full address and
21   telephone number] as my California agent for service of process in connection with
22   this action or any proceedings related to enforcement of this Stipulated Protective
23   Order.
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature: __________________________________
28

                                              -16-
